DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/25/2019, in which, claims 1-9, are pending. Claim 1 and 8 are independent. Claims 2-7 and 9, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korekado et al. (USPAP 2012/0177252 A1].

Referring to claim 1, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), comprising: a light source ([12/30 of fig 1]) that emits lighting pulses to a measurement space; ([0027] the light emitting device 12 has a light emitter (light source) 30 for emitting light and a driver 32 for energizing the light source 30 to emit the light. he driver 32 energizes the light source 30 to emit the light according to image capturing conditions sent from the controller 18, see 0027]),
a light receiver ([image capturing unit 14 of fig 1]), that receives reflected light from a measurement object ([target object 131 of fig 3A]) present in the measurement space; ([light is applied to a subject, and the period of time required for the emitted light to return from the object is measured to measure the distance up to the subject, ([the image capturing conditions include the amount of light that is emitted from the light emitting device 12 to the subject, i.e., the amount of light emitted by the light source 30, the exposure time during one frame period of the image capturing device 44, [see also  [0027] the light emitting device 12 has a light emitter (light source) 30 for emitting light and a driver 32 for energizing the light source 30 to emit the light]);
an image generator that receives a light reception signal based on the reflected light from the light receiver ([14 of fig 1])  and generates a distance image based on the light reception signal; ([see 0053-0053, the image distance data synthesizer 20 synthesizes the image distance data of the identified image areas to generate image distance data with a wide dynamic range]);
a calculator that divides a time range corresponding to a distance in an emission direction of the lighting pulses into a plurality of measurement sections and calculates a correction coefficient corresponding to a reflectivity for each of the plurality of measurement sections; ([0011] the distance measuring apparatus may further include a distance change calculator for calculating the degree to which the distance up to the subject changes, and a threshold value changer for changing at least one of the first threshold value and the second threshold value depending on the degree to which the distance up to the subject changes, wherein the image capturing unit may comprise a two-dimensional matrix of pixels] see also 0094-0095]); and 
a lighting pulse controller ([42 of fig 2]), that adjusts an emission amount of lighting pulses to be emitted from the light source, according to the correction coefficient for each of the plurality of measurement sections, ([see 0028 [diaphragm 42 controls the amount of light applied to the image capturing device 44, the diaphragm drive circuit actuates the diaphragm 42 according to image capturing conditions set [i.e. adjusting, by the controller]).

Referring to claim 2, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein as the adjustment of the emission amount, the lighting pulse controller adjusts a number of the lighting pulses to be emitted from the light source. The image capturing conditions include the amount of light that is emitted from the light emitting device 12 to the subject, [i.e., the amount of light emitted by the light source 30], the exposure time during one frame period of the image capturing device 14 of fig 1]).

Referring to claim 3, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein the image generator includes a distance image generator that generates the distance image based on the reflected light,([0032] the image distance data converter 16 converts the pixel value of each pixel into distance data, thereby producing distance data, per pixel, which are representative of distances from the respective pixels to the subject detected by the respective pixels]), and
 a luminance image generator that generates a luminance image based on the reflected light, ([0027] the light emitting device 12 has a light emitter (light source) 30 for emitting light and a driver 32 for energizing the light source 30 to emit the light]), and 
the calculator calculates the correction coefficient based on the distance image and the luminance image, ([the controller 18 additionally includes a distance change calculator and a threshold value changer, the distance change calculator calculates the degree to which the distance up to the subject changes, the distance change calculator can calculate the degree to which the distance up to the subject changes by comparing image distance data, see 0094-0095), see also [the distance from the light source to the subject, and k a coefficient determined by the image capturing conditions, the reflectance of the subject, the transmittance of the lens 40, and the photoelectric conversion ratio of the image capturing device 44, see 0054-0058])

Referring to claim 4, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein the lighting pulse controller performs such control that an emission amount of lighting pulses to be emitted from the light source is increased for a measurement section, of the plurality of measurement sections, where a predetermined number or more of pixels having lower reflectivities are present, the lower reflectivities being reflectivities equal to or lower than a predetermined threshold reflectivity, ([see 0097, the pixel values actually depend also on the reflectance of the subject, the threshold value may be additionally changed depending on the distribution of reflectance of the subject. For example, if the subject has a large distribution of reflectance, then the generated pixel values also have a large distribution]).

Referring to claim 5, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein the lighting pulse controller performs controls to decrease a number of lighting pulses to be emitted from the light source on at least one of a measurement section, of the plurality of measurement sections, ([0035] the image capture controller 52 controls the light emitting device 12 to emit light under the set image capturing conditions, and the image capture controller 52 also controls the image capturing unit 14 to capture images of the subject under the set image capturing conditions]), where a number of pixels having lower reflectivities is smaller than the predetermined number and a measurement section, of the plurality of measurement sections, where the measurement object is not present, ([0008] the distance measuring apparatus may further include a distance measurement accuracy analyzer for analyzing a distance measurement accuracy under the first image capturing conditions and identifying an accuracy lower]).

Referring to claim 6, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein the lighting pulse controller performs control to (i) increase an emission amount of lighting pulses to be emitted from the light source for a measurement section, of the plurality of measurement sections, ([0035] the image capture controller 52 controls the light emitting device 12 to emit light under the set image capturing conditions]), where a percentage of pixels having lower reflectivities with respect to all pixels is equal to or higher than a predetermined threshold percentage, ([a distance change calculator for calculating a degree to which the distance up to the subject changes, and a threshold value changer for changing at least one of the first threshold value and the second threshold value depending on the degree to which the distance up to the subject changes, see 0094-0095]);
the lower reflectivities being reflectivities equal to or lower than a predetermined threshold reflectivity, and to  decrease a number of lighting pulses to be emitted from the light source for a measurement section of the plurality of measurement sections, where the percentage is lower than the predetermined threshold percentage, ([see 0094-0095]).

Referring to claim 7, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein the lighting pulse controller controls an emission amount of the lighting pulses to be emitted from the light source according to the correction coefficient of each of the measurement sections and a distance from the light source to the measurement object in the measurement section, ([0035] the image capture controller 52 controls the light emitting device 12 to emit light under the set image capturing conditions. The image capture controller 52 also controls the image capturing unit 14 to capture images of the subject under the set image capturing conditions]).

Referring to claim 8, Korekado teaches a distance image generation method, ([image capturing 14 of fig 1] see 0026]), method, comprising: emitting lighting pulses in a predetermined number to a measurement space, ([0035] the image capture controller 52 controls the light emitting device 12 to emit light under the set image capturing conditions]), and
 calculating a correction coefficient corresponding to a reflectivity of a measurement object in the measurement space from a distance to the measurement object and an intensity of reflected light; ([the distance from the light source to the subject, and k a coefficient determined by the image capturing conditions, the reflectance of the subject, the transmittance of the lens 40, and the photoelectric conversion ratio of the image capturing device 44, see 0055-0058] see also ([0011] the distance measuring apparatus may further include a distance change calculator for calculating the degree to which the distance up to the subject changes, and a threshold value changer for changing at least one of the first threshold value and the second threshold value depending on the degree to which the distance up to the subject changes, wherein the image capturing unit may comprise a two-dimensional matrix of pixels] see also 0094-0095]), and 
emitting further lighting pulses of an emission amount corresponding to the correction coefficient to the measurement object, ([0035] the image capture controller 52 controls the light emitting device 12 to emit light under the set image capturing conditions]), and generating a distance image based on reflected light of the further lighting pulses, ([the generated combined image distance data are output from the image distance data output unit 22. In this manner, the image distance data has a wide dynamic range for generating image data to keep the distance measurement accuracy at a high level, see 0091-0092]).

Referring to claim 9, Korekado teaches an image recognition device, ([image capturing 14 of fig 1] see 0026]), wherein in the generating of the distance image, a time range corresponding to a distance in an emission direction of the further lighting pulses is divided into a plurality of measurement sections, ([If the light source is adjusted to apply light to a near subject, then the light emitted from the light source becomes less intensive when it reaches a far subject, and the accuracy with which to measure the distance up to the far subject is lowered]]), and 
the distance to the measurement object is estimated based on a time taken by the further lighting pulses from being reflected from a measurement section where the measurement object is present among the plurality of measurement sections, until returning,  ( see [0004, when an image capturing device is used as a distance measuring sensor, a light source applies light to a subject, the light that reaches the subject is attenuated at a rate proportional to the square of the distance between the light source and the subject. If the light source is adjusted to apply light to a near subject, then the light emitted from the light source becomes less intensive when it reaches a far subject, and the accuracy with which to measure the distance up to the far subject is lowered]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677